Title: C. W. F. Dumas to John Adams: A Translation, 28 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 28 January 1781
Honoured & dear Sir

I am honored with your letter of the 25th, the content of which gave me much pleasure, not only because you agreed to send my letters on to Congress from time to time, but also because it was filled with agreeable conversation about interesting matters.
We must wait for confirmation about the taking of the British East Indiamen off the Cape of Good Hope by the French squadron, before it can be believed.
It is apparent that the manifesto will not appear here until after St. Petersburg responds to the courier dispatched from here on the 29th of December to inform the Empress about the King of England’s manifesto and to request her assistance. While no great evil has occurred because this piece has not yet appeared, neither has much good, and one hopes that things will change for the better.
The decision of the court of Holland cannot take place until around mid-February and no one is troubled by this in the least. Nevertheless, I agree with you that all of these delays are bad and will be regretted.
Your reflections on the conduct of the new allies, on the one side, and of England, on the other, greatly pleased a member of the States General, to whom I gave an extract in French since he cannot understand English.
I will not lose sight for an instant of the two matters you spoke of to me, sir, and may it please God that I may invite you to continue to do so from now on. We must watch the turn of events, first, between this republic and England, and second, between the same and Russia, etc. I believe that you decided on the first of these points, that England will not concede anything regarding the republic. As for the second point, I agree with you that the Empress cannot draw back but instead will openly take the side of the republic, and consequently there will be war between her and England. In this case, and if this war were to erupt, it would be advisable to act closely with the Empress as the head of the alliance to gain recognition for America from all four powers simultaneously. My opinion is that this would not be difficult as far as the Empress is concerned. But since there remains a possibility that matters can be reconciled so that this republic, together with the three northern crowns, remains neutral, such an initiative can not be undertaken. Let us wait for the arrival of the next courier from St. Petersburg and, then, according to the turn of events, perhaps I will be able to arrange an interview, in a neutral place, that could advance things further.
The second point depends largely on the first, and the facility to achieve it would be infinitely greater if a treaty of Amity, etc., existed.
I am with the most sincere respect and attachment, sir, your very humble and very obedient servant,

Dumas

